Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
On page 6, line 22, “ca” should be “can”.
-Appropriate correction is required.

Response to Amendment
The amendment filed 12/19/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new drawing figures Fig.6 and Fig.7 include new subject matter that was not shown or described in the disclosure as originally filed, namely in the original drawings the specific attachment of the C-shaped spring elements was unclear and not shown. The C-shaped element connected to each engagement point (2) so that the open ending of the C-shaped spring elements are connect and form a closed ring shape is new both in the drawings and the specification as modified (pages 7-9) . Moreover, new material has been added stating that the engagement points are positioned in an angle of 45 degrees and adding an absorption means neither of which was provided in the specification as originally filed. Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force absorber inside the spring element of claim 2; the fastening elements of claim 5; the fastening elements are on each spring element of claim 6; the spring elements being one on the other of claim 10; and the damping member between the seat and ceiling of the land vehicle of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 2, the force absorber is recited as being “inside” the spring element which is unclear as no force absorber is disclosed within a spring element.
For claim 10, the spring elements are recited to be “one on the other” which is altogether unclear what applicant intends to recite with this phrase. If applicant intends to recite that one spring element is physically placed or positioned or located vertically on top of (above) another spring element this should be made clear in the response and language clarifying such should be made in this claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamao et al. 
For claim 1, Yamao et al. (2013/0104467) discloses in a damping member that has at least two attachment points, the improvement wherein: the damping member comprises a plurality elastically deformable force absorber (23,23c) that returns to its initial shape after elastic deformation, the spring elements each have a curved shape, and the curved shape of each of the spring elements forms a recess that renders possible deformation of the spring elements.  
For claim 2, the force absorber (23c) is inside the spring elements (23).  
For claim 3, the force absorber is embodied as material of the spring elements.  
For claim 4, at least one spring element is C-shaped.  
For claim 5, fastening elements (bolts 24,25) are provided at the attachment points.  
For claim 6, the fastening elements are on each spring element.  
For claim 7, the force absorber consists of an elastically deformable material.  
For claim 8, the spring elements are parallel to one another (on either side).  
For claim 9, the spring elements are next to one another (on adjacent sides).  
For claim 10, as best understood, the spring elements are one on the other (next to one another).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. in view of Yamao et al. 
For claims 11-12, Kaneko et al. (5358305) disclose a seat for a land vehicle, wherein the seat comprises at least one damping member between the seat and a chassis of the land vehicle but lacks the damper being that of claim 1, taught by Yamao et al.  

The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Yamao et al. 
For claims 11 and 13, Hahn (2010/0207433) discloses a seat (10) for a land vehicle (15), wherein the seat comprises at least one damping member (energy absorption device) between the seat (10) and the ceiling (50) of the land vehicle but lacks the damper of claim 1, taught by Yamao et al.  
It would have been obvious to one of ordinary skill in the art to have substituted the damping member of Hahn for that of Yamao et al. as an obvious expedient in order to achieve the predictable result of vibration damping. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Yamao et al. 
For claims 11 and 14, Platt (9221361) discloses a seat (3) for a land vehicle (military vehicle), wherein the seat (3) comprises a pillar (4) on which the seat can be vertically adjusted via slide members (6, 8), links (9) and locks (7). 
Platt lacks the damper being that of claim 1, taught by Yamao et al.  
It would have been obvious to one of ordinary skill in the art to have substituted the damping member of Platt for that of Yamao et al. as an obvious expedient in order to achieve the predictable result of vibration damping. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2481202A.
For claim 1,GB 202 discloses in a damping member (100, Figure 1) that has at least two attachment points, the improvement wherein: 
the damping member comprises a plurality spring elements (page 5, line 23 - line 25, in particular the expression "comprising two bands of stainless steel"), 
the spring elements each have a force absorber (page 5, line 23 - line 25), 
the spring elements each have a curved shape (figure 1; page 5, line 23 - line 25, in particular the word "elliptical"), and 
the curved shape of each of the spring elements forms a recess (107) that renders possible deformation of the spring elements (page 6, line 4 - line 7).  
GB 202 does not specifically state the force absorber to be elastically deformable as recited however based on the spring elements’ material (stainless steel with a composite material, or cushion therebetween), shape (elliptical band), and function (to absorb forces) as described, this is an inherent feature of the invention. That is, a stainless steel elliptical band designed to absorb forces necessarily has elastic properties at least to a yield point or elastic limit thereof before which it returns to its initial shape after deformation. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
For claim 2, the force absorber is inside the spring elements (page 5, line 23 - line 25).
For claim 3, the force absorber is embodied (that is it includes or contains as a constituent part) as material of the spring elements. 
For claim 4, at least one spring element is “elliptical in shape” and thus includes a general C-shape as part of the ellipse.  
For claims 5 and 6, further comprising: fastening elements are at the attachment points on each spring element.
For claim 7, the force absorber consists of an elastically deformable material (composite or cushion).  
For claims 8 and 9, the spring elements are parallel and next to one another.  
For claim 10, as best understood, the spring elements are one on top of the other in a vertical direction.  
For claim 11, a seat is disclosed in GB 202 which comprises at least one damping member according to claim 1. 

GB 202 implicitly includes, at a central point of the recess (107), a passage for fastening ‘appropriate fixings’ such as bolts (page 5, lines 25-27). The deformation of the bearing (100) would not be possible without the lower fastening.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of GB 202.
For claims 11 and 13, Hahn (2010/0207433) discloses a seat with damping member (energy absorption member) between a seat and vehicle ceiling but  lacks the damping member being that of claim 1, taught by GB 202.
It would have been obvious to one of ordinary skill in the art to have substituted the damping member of Hahn for that of GB 202 as an obvious expedient in order to achieve the predictable result of vibration damping. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of GB 202.
For claims 11 and 14, Platt (9221361) discloses a seat (3) with energy attenuating system (damper) which is height adjustable on pillar (4) via slide members (6, 8), links (9) and locks (7). 
Platt lacks the damping member of claim 1, taught by GB 202. 
It would have been obvious to one of ordinary skill in the art to have substituted the damping member of Platt for that of GB 202 as an obvious expedient in order to achieve the predictable result of vibration damping. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 



Response to Arguments
Applicant's arguments filed 12/19/21 have been fully considered but they are not persuasive.

Damping member and spring element are one and the same
Applicant states the current invention recites a dampening member that includes a spring element. With respect to GB 2481202, applicant argues GB 202 discloses a dampening member 100 that has an ellipsoid form and therefore the cited spring element is the same element as the dampening member. Thus the spring element and damping member are one and the same. Applicant then argues that in the current invention, the dampening member includes a spring element and “is the same as it”. Therefore, the damping member of the current invention and the spring element are one and the same. 
Applicant’s argument that GB 202 discloses only one element is unpersuasive as the current invention only discloses one element since in the current invention the damping member “is the same as” the spring element. 

Absorption means not recited
Applicant then states the rejection alleges that the absorption means is the material between the ellipsoid bands as disclosed on page 5, lines 23-35. But the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite only an elastically deformable force absorber which the reference inherently includes as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616